PER CURIAM.
We have for review an order of the judge of compensation claims determining that the claim of Marina Juarez for workers’ compensation benefits is barred for failure to file the claim within two years of her industrial accident. See § 440.19(l)(a), Fla.Stat. (1985). We formerly noted that section 440.19’s two-year limitations period “does not commence until a reasonable person would recognize ‘the nature, seriousness and probable com-pensable character of his injury or disease.’ ” Paulk v. Berkeley Florist Supply, 574 So.2d 238, 240 (Fla. 1st DCA) (citation omitted), review denied, 584 So.2d 997 (Fla.1991). We therefore remand this case for the determination required by Paulk.
It is so ordered.
ALLEN, WEBSTER and LAWRENCE, JJ., concur.